DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 8/12/2020 are accepted.

Allowable Subject Matter
Claims 1 and 3-10 (renumbered 1-9) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 3-10, the allowability resides in the overall structure of the device as recited in independent claims 1 and 7, and at least in part, because claims 1 and 7 recite the following limitations: 
“A DC circuit breaker …
the fuse breaker unit includes a high-speed disconnector that is connected in parallel to the fuse and is opened when a fault current is detected, and 
the fuse breaker unit includes: 
a plurality of the fuses connected in parallel to each other, 
a plurality of switches connected in series to the fuses, respectively, and 
a controller to control the plurality of switches” - claim 1;
“A DC circuit breaker… 
the fuse breaker unit includes a high-speed disconnector that is connected in parallel to 
the fuse breaker unit includes a first metal oxide arrester that is connected in parallel to the fuse and the high-speed disconnector and suppresses an overvoltage after interruption of a direct current” - claim 7.
The prior art (see attached PTO-892) discloses conventional breaker units utilizing disconnects, fuses, MOV’s, etc., for DC and AC systems.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835